IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IRENE PSENICNIK,                                      No. 84348
                  Appellant,
                  vs.                                                          FILED
                  BODYSPA GROUP, LLC, D/B/A
                  BODYSPA,                                                     MAR 2 5 2022
                  Res • ondent.                                                ELEASEM-1 A. BROWN
                                                                             CLER?F4:UPREME COURT
                                                                            BY
                                                                                 DEPU/Y CLERK


                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on March 9, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                 a notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notice advised that failure to
                 comply would result in the dismissal of this appeal. To date, appellant has
                 not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.


                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN

                                                           BY:




                 cc:   Hon. Jessica K. Peterson, District Judge
                       Hicks & Brasier, PLLC
                       Lincoln, Gustafson & Cercos
                       Eighth District Court Clerk
 SUPREME COURT
       OF
    N EVADA



CLERK'S ORDER

   1947


                                                                                  ..2.2-0q3q8